61 F.3d 907
In Matter of Todd Verdone
NOS. 95-8009, 95-8010, 95-8011
United States Court of Appeals,Seventh Circuit.
Apr 05, 1995

1
MANDAMUS DENIED.


2
Federal Reporter. The Seventh Circuit provides by rule that when a decision does not satisfy the criteria for publication it will be filed as an unpublished order. Except to support a claim of res judicata, collateral estoppel or law of the case, an unpublished order shall not be cited or used as precedent.  Seventh Circuit Rules, Rule 53(b), 28 U.S.C.A.)